Citation Nr: 0612407	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  00-18 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from June 1999 through October 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks entitlement to service connection for 
bronchial asthma.  This kind of claim requires information 
and evidence as to two separate issues.   The first has to do 
with whether the condition preexisted service, and even if 
this is so, the Board must address the second question of 
whether the condition was aggravated by service beyond the 
natural progression of the disease.  The veteran contends 
that his asthma was aggravated by service.  In September 
2003, the Board remanded this matter to afford the veteran a 
VA respiratory examination to determine the nature and 
etiology of his bronchial asthma.  In particular, the Board 
sought an opinion as to whether the veteran's asthma was 
aggravated by service beyond the natural progression of the 
disease.  

The November 2005 examination report is of record.  In that 
report, the VA examiner made several conclusory statements 
without providing a supporting medical basis.  In particular, 
the examiner recited the fact that the veteran sought 
treatment for asthma in service and was subsequently 
discharged.  He then concluded, with no medical basis, that 
the condition was not aggravated by service.  A recitation of 
the facts is neither what the Board needs, nor what the Board 
asked for.  A medical opinion as to whether the veteran's 
asthma was aggravated beyond the natural progression of the 
disease is required in order to decide this claim and this 
opinion must be backed up with sound medical reasoning.  As 
such, additional development is needed.  

The September 2003 remand order also stated that the VA 
examiner should include Dr. Sanchez' 1999 opinion in his or 
her rationale.  Instead, the VA examiner stated that Dr. 
Sanchez' November 1999 opinion was "offered without review 
of the veteran's service medical records."  It is unclear 
from the record that Dr. Sanchez did not review the service 
medical records.  It is just as possible that she either 
reviewed his medical record and/or the veteran gave her an 
accurate accounting of his medical history before, during, 
and after service.  Thus, Dr. Sanchez' reports should not be 
discounted by the VA examiner when rendering an opinion; she 
provides a rationale for aggravation (using Albuteral at 
first and now requiring the use of Severent and Pulmicort)..

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a VA examiner 
as to whether the veteran's bronchial 
asthma was aggravated by service beyond 
the natural progression of the disease 
entity.  If possible, obtain the opinion 
of the doctor that performed the November 
2005 VA examination.  A complete rationale 
for all opinions should be given.  The 
rationale should include a discussion of 
the November 1999 opinion of Dr. Sanchez   
The examination report should specifically 
point that such a review was conducted and 
point to any documents within that are of 
special significance to his or her medical 
conclusions.  A copy of this remand should 
be provided to the examiner.  

2.  Readjudicate the veteran's claim.  If 
the claim remains denied, the RO should 
provide the veteran and his representative 
with a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for a response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





